UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6926


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DEANGELO HUNT,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cr-00316-RLW-1)


Submitted:   November 18, 2010              Decided:   December 1, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deangelo Hunt, Appellant Pro Se. Charles Everett James, Jr.,
Chief Deputy Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Deangelo    Hunt    appeals   the     district       court’s       order

denying    his   motion     for   resentencing     in    light    of    legislation

regarding the mandatory penalties for crack cocaine that was

pending at the time his motion was filed.                 We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Hunt,   No.    3:06-cr-00316-RLW-1      (E.D.     Va.    June    21,    2010).     We

dispense      with   oral    argument    because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2